OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                       AUSTIN
   GROVER   SELLERS
    Arr0RNE-f
           GcNLtl*L


Hon. Farris a&3
County Auditor
F5nnh County
Bonham,Texas
Dear Sir:
                                       Opinion No, O-7420
                                       Re: Feee pertaining
                                           tax suits In Ind
                                           Districts.
           Your letter.requesting an opinion
on the above subject matter is as follows:
            RI em writin you for
       to delinquent tax wits In
       lets,


       of sale issue

       fee that the

       am;xyJJ-3;                               OpMon
                                                   Inthe
                                       c , provides in part the following:
                                         Attorney shall repre-
                               County In all suits against de-
                                 and all.eums collected shall.be
                                  to the County Collector.
                                     tho recovery of dalin-
       quent taxes for any yew, notice sh‘allbe given to
       the owner or owners of safd propert as Is provided
       for in hrticle 7324 of the Revised f!
                                           iv5.1Statutes of
       Texas, 1925, as mended by Chaptor 117, p%e 196,
                                                                   66


Hon. Farris Pirtle - Page 2



      Acts of the Forty-secondLegislature,Regular Seseion.
      The feea herein provided for shall not accrue to nor
      shall the varioue officers herein naued be entitled
      thereto in any suit unless it be proved that notice
      has been given to the owner for the .tineand in the
      manner provided by law.
           =In Su 429888 the COmpeXisatiOn of 88id Attorney
      shall be Two ($2.06)Dollars for the first tract and
      One ( 1.001 Dollar for each additionaltract up to
      four 41, but said feeFin no ~(188to exceed Five ($5.00)
      Dollars. And provided, that in any suit brought against
          individual or corporate owner, all past due taxes for
      2x pretiouo years on such tract or tracts shall be in-
      cluded; and provided further that where there are several
      lota in the same addltion.or eubdlviaion delinquent,be-
      longing to the same owner, a.U.said delinquent lots &all
      be made the Bubject of a single wit.
           "All fees provided for the officers herein shall be
      treated as fees of office and accounted for aa such, and
      said officers shall not receive nor retain said fees in
      8XCeD8 Of the !W#XimW eompenraationallowed said officers
      under the laws of this State* and provided further that
      the County Attorney, Crlmimd District Attorney or Dist-
      rict Attorney shall not be entitled to the fees herein
      provided for in inetancee where such delinquent taxes
      are collected under contra&n between the Commissioners'
      Court and others for the collection of such taxes, and
      in such instance8 the fee8 herein provided for such of-
      fioere shall not be aoaeaaed nor collected.




                                                          .I
                                     ecoive a fee of Two (‘2.00)

           "The County Clerk shall receive One ($1.001Dollar in
      full for his services in each case.
--                                                                rii--rrr   ‘* I=’




                                                                                  67

     Hon. Farris Pirtle - Page 3

                nProvld8d,that the fees herein provided for in
           connectionwith delinquent tax suits shall constitute
           the only fees,that shall be charged by sa.$dofficers
           for FeparilI& ffling, inetituting,and prosecuting
           suits on delinquent taxes and securing collection
           thereof and al.+,
                           laws in conflict herersithare hereby
           repealeh.
                "In case the delinquent tax-payer shall.pay t,c
           the collector the amount of delinquent taxes for which he
           la liable together with accrued interest after the fil-
           lng of euit before judgment is taken against him in the
           case; then, only one-half of-the fess taxable in such~a
           case, as provided for herein, shall be charged against
           him. , i ."
                Article 7343, V.A.C.S., provides as followe:
                "In any.ineorporatedcity or town in which any
           tracts, lots, outlots or blocks of land, situated within
           the corporate limits of said city or to%n have been re-
           turned delinquent, or reportod oold to said city or town
           for the taxes ciuethereon the governing body may prepare
           or cause to be prepared l&s   of delinquentsin the same
           manner as provided in this chapter, and such lists shall
           be certified to aa correct by the mayor of said city or
           town, if any, and if sdd city or town has no mayor, by
           the presidin& officer of the governing body. After said
           lists have been proper1 certified to, the governing body
           of the city may cause 1fsta of delinquentsto be published
           in a newspa r as provided for State and county delinquent
           taxes in thrs law. bhen twenty days from the date of last
           publication of said Ust or lists of delinquentshas
           elapsed, tho governing body of the city or town may direct
           the city attorney to file suits for collectionof said
           taxes, or said governin body may employ 8ome other attor-
           ne of the county to fif8 suits and the city attornoy or
           otKer attorney filing said suits shall be entitled to the
           same fees as allowed the county attorney or district attor-
           ney in &its for collectionof State and count taxes to be
           taxed as costs in the suit. IndependentschooP dfst&ts
           may collect their delinquent taxes aa above prtided for
           cities end townsi the school board prformiq the dutioe
           above described for the governin& body of cities -me tllc
           president of the school board erforminy: the dutlas ubove
           prescribed for the rayor or otter Residin& officer. The
           school board may, when the delinquent tax lists and records
Hon. Farris Pirtle - Page 4


     are properly prepared and ready for suits to be filed,
     inetruct the county attorney to file said suits. If
     the school board instructs the county attorne to file
     said suits and he fails or refuses to do so wfthin
     sixty days the school board may employ some other attor-
     ney of the county to file suit. The county attorney, or
     other attorney filing tax suits far independent school
     districts shah be entitled to the same fees as pro-
     vided by iaw In suits for State and county taxes. NQ
     other county officer shall receive any fees unless ser-
     vices are actually performed, and in that event he shall
     only receive such fees as are now allowed him by law for
     similar services in civil suita. The employment of an
     attorney to file suit for taxes for cities, towns or
     Independent school districts shall authorize said attor-
     ney to file said suits, swear to the petitions and perform
     such other acts as are necessary in the collection of said
     taxes.n (Underscoringours)
          In the case of Duclos v. Harris County, 298 S.U, 417, the
Commission of Appeals held that under Article 7343 the District Clerk
was entitled to the same fees in delinquent tax suits brought by
IndependentSchool Districts as are authorized in suits for State and
county taxes by Article 7332.
          We quote the following from our Opinion No, O-836:
           "In view of the plain languwe of all the statutes
     pertinent to the,subject and the established rules of law
     relating thereto, we conclude that the fees of the re-
     sgactive officers named in the question stated are fixed
     by Article 7332, as amended; that Article 7345b allows *
     no additional fees to be collected by.the District Clerk,
     Sheriff Constable or County Attorney, as compensationfor
     any addItiona services rendered and occassionedby said
     article. However, it appears that where the state or
     county is made a party defendant in a suit brought by some
     other ta;tingunit, or if not made a party and it is noc-
     essary for the state or county to intervene in the suit
     and the county attorney,doasfile a plea of intervention
     for the state or county, he is entitled to the attorney's
     fees allowed on the percentagebasis provided for in
     Section 6. In such an event, ha would not be entitled to
     the fees provided for in Article 7332, as emended. The
     fees there provided for him are for bringing the suit, While
     the percentage fees allowed to him in Section 6 are for
..\
                                                                69

  hon. Fsrris Pirtle - ?age 5



      anowering for a defendant or for iatervening for hia
      client, a taxin? unit v&ich the Xaw mIcea it his duty
      to represent. gho actual serviaes rendered am aub-
      stantially the same, the purpose beiag.to obtain a
       udgmnt against the taxpayer x3.tha foreclosure of
      ilen on the property Involved yet it aems that the
      Lagislabxe  has Seen fit to 'd&inguLsh betvzmn the
      services rendered and prescribed a-different fee for
      each service. As heretofore noted, the percentage fee
      is allowed M the &,Ileaded or Intervening tax unit,
      yet it is specLficaI.
                          ff
                           y au*thoriaadto bo collect& &8
      'attorney'sfees,' and we belleva a reaso&3.e intarpre-
      tation of the statute ia tht  t:iofoe xx iSended to be
      given, &mn coLlected to t?aoattorney sq-rl-eaenting the
      taxing unit 6n the au1t.S
           Under the facts a&t~.i~i';ted
                                     and in viax of the foregoiq
  authorities, it is the o@iiou  of 'UhLsc1ep~~~~::r;r.t
                                                    *;!?:tt
                                                         t!iedistrict
  clerk is entitled LO a lee of <NO !.$?.~Y)do1I.?~ns
                                                    end the Sheriff
  is entitled to a fee of 'two($2.23) doU.ars io;*his aenices i.noath
  case.




                                     FeBY
                                            Johc   Lieeva